Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    364
    98
    media_image1.png
    Greyscale
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (US 20160299692 A1) and further in view of (Kawaguchi, JP 6671650 B2).
Claim 1. A memory device comprising:
a reception circuit configured to receive a target command from a memory controller that is outside the memory device and is operable to control the memory device, wherein the target command is a command that is intended for a memory device to execute; 
a determination circuit in communication with the reception circuit and configured to determine whether or not the target command is inexecutable by the memory device; and
a response circuit in communication with the determination circuit to receive information from the determination circuit on whether or not the target command is inexecutable and configured to transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable.

Referring to claims 1 and 10 and taking claim 1 as exemplary, Shirakawa teaches a memory device comprising:
a reception circuit configured to receive a target command from a memory controller that is outside the memory device and is operable to control the memory device, wherein the target command is a command that is intended for a memory device to execute ([Shirakawa Claim 9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available. [0059] When the read is executed, the input-output circuit IOC receives a command C0, addresses A1 to A5, and a command C1, on the I/O line over the times t0 to t1. At the same time, the input-output circuit IOC receives WE which is shifted between a high level and a low level at specific timing. WE represents the timing for acquiring the signal on the I/O line. The input-output circuit IOC uses an edge of WE to recognize a break of the signal on the I/O line, and acquires the command C0, the addresses A1 to A5, and the command C1.);
Shirakawa teaches ([Shirakawa 0069] The conversion determination circuit 231 determines whether the completion of the read command input RCI1 (completion of receipt of the command C1) is done before the start of the core operation regarding the preceding read command input RCI0), but does not explicitly teach command execution verification. 
Kawaguchi in view of Shirakawa teaches a determination circuit in communication with the reception circuit and configured to determine whether or not the target command is inexecutable by the memory device; and ([Kawaguchi, JP_6671650_B2_I.pdf] Next, the host control circuit 210 determines whether or not the command parameters included in the received command are normal (S316). In this determination process, the host control circuit 210 determines whether the command parameter is normal (the validity of the command) (i.e. inexecutability check) based on the result of the command parameter check process in S315.)
a response circuit in communication with the determination circuit to receive information from the determination circuit on whether or not the target command is inexecutable and configured to transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable ([Kawaguchi, JP_6671650_B2_I.pdf] in S316, when the host control circuit 210 determines that the command parameter included in the received command is normal (when S316 is YES), the host control circuit 210 returns the command parameter (information such as game status). Is reflected (registered) in the game data (S318). In this process, the game data in which the command parameters are reflected is stored in a predetermined area in the subwork RAM 210a).
Shirakawa and Kawaguchi are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious ([Kawaguchi, JP_6671650_B2_I.pdf] a safer game can be provided to the player). 
Claim 10 is a method variation of the device of claim 1 and is rejected using the same rationale. 
Referring to claims 2 and 11 and taking claim 2 as exemplary, Shirakawa teaches the memory device of claim 1, wherein the determination circuit is configured to use a ready-busy state of the memory device ([Shirakawa 0030] In general, according to one embodiment, a memory device includes first and second memory cell arrays, and a control circuit configured to output first information indicating whether the first memory cell array is in a ready state in which the control circuit is ready to receive a command to access the first memory cell array or a busy state in which the control circuit is not ready to receive the command to access the first memory cell array, and second information indicating whether the second memory cell array is in a ready state in which the control circuit is ready to receive a command to access the second memory cell array or a busy state in which the control circuit is not ready to receive the command to access the second memory cell array). Shirakawa does not explicitly teach command execution verification. Kawaguchi in view of Shirakawa teaches to determine whether or not the target command is inexecutable ([Kawaguchi, JP_6671650_B2_I.pdf] Next, the host control circuit 210 determines whether or not the command parameters included in the received command are normal (S316). In this determination process, the host control circuit 210 determines whether the command parameter is normal (the validity of the command) (i.e. inexecutability check) based on the result of the command parameter check process in S315.), and
Farther, Shirakawa teaches wherein the ready-busy state of the memory device is determined to be a ready state, a first busy state, or a second busy state, based on an internal busy-state value and an ([Shirakawa 0045] The control circuit CN outputs a signal indicating a state of the memory device 1 to the memory controller 2 via the input-output circuit IOC. The signal indicating this state includes cache busy signals CBUSY0 and CBUSY1. High level signals BUSY, CBUSY0, and CBUS1 indicate a ready state, and low level signals BUSY, CBUSY0, and CBUSY1 indicate a busy state.). 
Shirakawa and Kawaguchi are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the memory device control of Shirakawa with the command validity determination of Kawaguchi. The reason or motivation for doing so would have been to improve the utilization of the memory device ([Shirakawa] the plurality of planes are not effectively utilized). 
Claim 11 is a method variation of the device of claim 2 and is rejected using the same rationale. 
Referring to claims 3 and 12 and taking claim 3 as exemplary, Shirakawa teaches the memory device of claim 2, wherein the response message includes a ready-busy field indicating the ready-busy state of the memory device and indicates whether or not the target command is inexecutable through the ready-busy field ([Shirakawa 0045] The control circuit CN outputs a signal indicating a state of the memory device 1 to the memory controller 2 via the input-output circuit IOC. The signal indicating this state includes cache busy signals CBUSY0 and CBUSY1. High level signals BUSY, CBUSY0, and CBUS1 indicate a ready state, and low level signals BUSY, CBUSY0, and CBUSY1 indicate a busy state. 
[0115] FIG. 18 illustrates a second allocation example of the bits of the status data according to the third embodiment, and illustrates an example of a relationship between the information indicating states including a state indicated by the signals CBUSY and QCBUSY according to the second embodiment and the bits of the status data. I/O[0] to I/O[7] correspond to the bit in the status data output by the status read command used in the memory device 1 which may notify a state by using the signals CBUSY and QCBUSY as in the second embodiment, and respectively correspond to eight bits in the I/O line.).
Claim 12 is a method variation of the device of claim 3 and is rejected using the same rationale.
Referring to claims 4 and 13 and taking claim 4 as exemplary, Shirakawa teaches the memory device of claim 3, wherein, upon determination that the target command is inexecutable, the response circuit is configured to:
reset a first sub-field of the ready-busy field indicating the internal busy-state value of the memory device; and
set a second sub-field of the ready-busy field indicating the external busy-state value of the memory device ([Shirakawa 0110] Without using the dedicated pads 228, 229, and 241 as described above, notification of the signals CBUSY0, CBUSY1, QCBUSY, and CBUSY2 may be performed by status read. That is, as illustrated in FIG. 16, the memory device 1 outputs status data via the I/O line, when receiving a status read command. The status data includes a plurality of bits, for example eight bits. Information of the signals CBUSY0, CBUSY1, CBUSY, QCBUSY, and CBUSY2 is allocated to any one of the plurality of bits of the status data. FIG. 17 illustrates an allocation example of the bits of the status data according to the third embodiment, and illustrates an example of a relationship between the information indicating states including a state indicated by the signals CBUSY0 and CBUSY1 according to the first embodiment and the bits of the status data. I/O[0] to I/O[7] correspond to the bit in the status data output by the status read command used in the memory device 1 which may notify a state by using the signals CBUSY0 and CBUSY1 as in the first embodiment, and respectively correspond to eight bits in the I/O line.). 
Claim 13 is a method variation of the device of claim 4 and is rejected using the same rationale.
Referring to claims 5 and 14 and taking claim 5 as exemplary, Shirakawa teaches the memory device of claim 3, wherein the response circuit is configured to transmit another response message in ([Shirakawa 0120] The memory device according to the third embodiment is capable of notifying a state indicated by the signals CBUSY0 and CBUSY1 of the first embodiment or the signals CBUSY, QCBUSY, and CBUSY2 of the second embodiment by using the status read and the status data.). 
Claim 14 is a method variation of the device of claim 5 and is rejected using the same rationale.
Referring to claims 6 and 15 and taking claim 6 as exemplary, Shirakawa teaches the memory device of claim 3, wherein the response circuit is configured to, upon receipt of an error clear command from the memory controller, transmit another response message in response to a subsequent status-read command received from the memory controller ([Shirakawa 0070] If the reception of the subsequent read command input RCI1 is performed before the transfer of the address for a read command input RCI0 and two read target pages are coincident with each other, the conversion determination circuit 231 determines that the process of the read command inputs RCI0 and RCI1 is performed by means of the multi-plane read. In the multi-plane read, the planes PB0 and PB1 are controlled in synchronization with each other. For the synchronization starting from the address transfer, the core driver CDR suspends the process in the plane PB1, and waits for the start of the address transfer in the plane PB0. If the pump setup is completed, the core driver CDR transfer the respective read target addresses of the planes PB0 and PB1 to the address register in the corner regions 21-0 and 21-1, respectively at the same time. Next, the core driver CDR performs the core operations in the planes PB0 and PB1 at the same time, and reads the data to the data caches DCC0 and DCC1 of the respective planes PB0 and PB1. [0071] Thereafter, the core driver CDR completes the read by performing the recovery of the pump. At the same time, the control circuit CN causes the signals CBUSY0 and CBUSY1 to be respectively in the busy state., and
wherein the error clear command is configured to make a request to the memory device for responding to the memory controller with the ready-busy state of the memory device through a ([Shirakawa 0083] The stage B is a stage where a process instructed by the read instruction is executed in the memory device 1. The stage B is a stage where the read described with reference to FIGS. 5 to 7 is executed. The stage C is a stage of the data transfer from the memory device 1 to the memory controller 2. That is, the memory controller 2 first retrieves the data from the memory device 1 by issuing RE (read enable), as described with reference to FIGS. 5 to 7. As illustrated by a broken line in FIG. 8, the retrieved data is subjected to error correction using an error correction code (ECC) obtained by the program on the ROM 22 being executed by the processor 21, and then is held on the RAM 23.)
Referring to claims 7 and 16 and taking claim 7 as exemplary, Kawaguchi in view of Shirakawa teaches the memory device of claim 2, wherein the response message includes a field or a value indicating whether or not the target command is inexecutable ([Kawaguchi, JP_6671650_B2_I.pdf] in S316, when the host control circuit 210 determines that the command parameter included in the received command is normal (when S316 is YES), the host control circuit 210 returns the command parameter (information such as game status). Is reflected (registered) in the game data (S318). In this process, the game data in which the command parameters are reflected is stored in a predetermined area in the subwork RAM 210a), and 
Further, Shirakawa teaches wherein the field or the value are set differently depending on a command code of the status-read command ([Shirakawa Claim 3] The device according to claim 2, wherein the status information is output from the controller as a series of bits in response to the status read command. [Claim 5] The device according to claim 1, wherein the status information comprises a first status bit indicating whether the first plane is ready or busy, a second status bit indicating whether the second plane is ready or busy, a third status bit indicating whether the first cache is in the ready state or busy state, a fourth status bit indicating whether the second cache is in the ready or busy state.). 
 ([Kawaguchi, JP_6671650_B2_I.pdf] a safer game can be provided to the player)). 
Claim 16 is a method variation of the device of claim 7 and is rejected using the same rationale.
Referring to claims 8 and 17 and taking claim 8 as exemplary, Kawaguchi in view of Shirakawa teaches the memory device of claim 1, wherein the response circuit is configured to transmit information on the target command to the memory controller in response to an information request command requesting information on the target command from the memory controller ([Kawaguchi, JP_6671650_B2_I.pdf] in S316, when the host control circuit 210 determines that the command parameter included in the received command is normal (when S316 is YES), the host control circuit 210 returns the command parameter (information such as game status). Is reflected (registered) in the game data (S318). In this process, the game data in which the command parameters are reflected is stored in a predetermined area in the subwork RAM 210a). 
Claim 17 is a method variation of the device of claim 8 and is rejected using the same rationale.
Referring to claims 9 and 18 and taking claim 9 as exemplary, Shirakawa teaches the memory device of claim 8, wherein the information on the target command comprises a command code of the target command and address information corresponding to the target command ([Shirakawa Claim 16] The device according to claim 9, wherein if the control circuit receives a status read command the control circuit outputs status data, and the status data includes the first information and the second information. [Claim9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available.). 
Claim 18 is a method variation of the device of claim 9 and is rejected using the same rationale.
Referring to claim 19, Shirakawa teaches a memory system comprising: 
a memory device including memory cells for storing data; and 
a memory controller configured to provide a target command to control the memory device ([Shirakawa 0030] A memory controller which controls the memory device designates a single-plane read which is a read from one plane and multi-reads from the plurality of planes. In this manner, the memory device may perform the single-plane read and the multi-reads.), 
wherein the memory device is configured to: 
receive the target command from the memory controller ([Shirakawa Claim 9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available. [0059] When the read is executed, the input-output circuit IOC receives a command C0, addresses A1 to A5, and a command C1, on the I/O line over the times t0 to t1. At the same time, the input-output circuit IOC receives WE which is shifted between a high level and a low level at specific timing. WE represents the timing for acquiring the signal on the I/O line. The input-output circuit IOC uses an edge of WE to recognize a break of the signal on the I/O line, and acquires the command C0, the addresses A1 to A5, and the command C1.); 
Shirakawa teaches ([Shirakawa 0069] The conversion determination circuit 231 determines whether the completion of the read command input RCI1 (completion of receipt of the command C1) is done before the start of the core operation regarding the preceding read command input RCI0), but does not explicitly teach command execution verification. 
Kawaguchi in view of Shirakawa teaches determine whether or not the target command is inexecutable ([Kawaguchi, JP_6671650_B2_I.pdf] Next, the host control circuit 210 determines whether or not the command parameters included in the received command are normal (S316). In this determination process, the host control circuit 210 determines whether the command parameter is normal (the validity of the command) (i.e. inexecutability check) based on the result of the command parameter check process in S315.); and 
transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable. ([Kawaguchi, JP_6671650_B2_I.pdf] in S316, when the host control circuit 210 determines that the command parameter included in the received command is normal (when S316 is YES), the host control circuit 210 returns the command parameter (information such as game status). Is reflected (registered) in the game data (S318). In this process, the game data in which the command parameters are reflected is stored in a predetermined area in the subwork RAM 210a)
Shirakawa and Kawaguchi are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the memory device control of Shirakawa with the command validity determination of Kawaguchi. The reason or motivation for doing so would have been to improve the robustness of the code ([Kawaguchi, JP_6671650_B2_I.pdf] a safer game can be provided to the player). 
Referring to claim 20, The memory system of claim 19, Kawaguchi in view of Shirakawa teaches wherein whether or not the target command is inexecutable ([Kawaguchi, JP_6671650_B2_I.pdf] Next, the host control circuit 210 determines whether or not the command parameters included in the received command are normal (S316). In this determination process, the host control circuit 210 determines whether the command parameter is normal (the validity of the command) (i.e. inexecutability check) based on the result of the command parameter check process in S315.), but does not explicitly teach the ready-busy state. Shirakawa teaches is determined using a ready-busy state of the memory device ([Shirakawa 0045] The control circuit CN outputs a signal indicating a state of the memory device 1 to the memory controller 2 via the input-output circuit IOC. The signal indicating this state includes cache busy signals CBUSY0 and CBUSY1. High level signals BUSY, CBUSY0, and CBUS1 indicate a ready state, and low level signals BUSY, CBUSY0, and CBUSY1 indicate a busy state.).
Shirakawa and Kawaguchi are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the memory device control of Shirakawa with the command validity determination of Kawaguchi. The reason or motivation for doing so would have been to improve the utilization of the memory device ([Shirakawa] the plurality of planes are not effectively utilized). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136